The opinion of the court was announced by —
Lowe, J.
The judgment below should be affirmed without any formal written opinion. The cause was tried by the court, and a judgment rendered for the plaintiff for the amount of his claim $242. Exceptions were taken to the finding of the court upon the merits, and also to the overruling of a motion for a new trial.
The appellee objects that there is no assignment of errors, the paper purporting to be such is not marked filed, and we have no means of determining when it was placed among the papers. There is a paper in the record purporting to be the tacts found by the court, which is not marked filed or otherwise entered of record. These facts, if shown by the evidence in the cause, would authorize the judgment' that was entered, yet in the condition we find them it would not be proper to consider them. The mption for a new trial and in arrest was made because the finding, as alleged, was against the law and evidence. Secondly, because the suit was upon a joint bond and one of the defendants'wás not served. * The first cause is not sustained if we consider the facts found so irregularly before us. As to the, second, the Be vision, § 2764, meets and answers it.
Affirmed.